Citation Nr: 0916261	
Decision Date: 04/30/09    Archive Date: 05/07/09

DOCKET NO.  05-06 443A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for Type II diabetes 
mellitus, to include as secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Crohe, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
June 1966 to July 1968.  This case is before the Board of 
Veterans' Appeals (Board) on appeal from a January 2004 
rating decision by the Houston Regional Office (RO) of the 
Department of Veterans Affairs (VA) that denied service 
connection for bilateral hearing loss, tinnitus, diabetes 
mellitus, and asbestosis.  A December 2005 rating decision 
granted service connection for tinnitus.  As this represents 
a full grant of the benefit sought, this matter is no longer 
on appeal.  A February 2007 Board decision continued to deny 
service connection for bilateral hearing loss and asbestosis.  
The only matter before the Board is as stated on the previous 
page.  

Initially, the Board notes that this claim has been subject 
to Chairman's Memorandum 01-06-24 (September 21, 2006), which 
instituted a stay on all cases affected by the United States 
Court of Appeals for Veterans Claims' (Court) decision in 
Haas v. Nicholson, 20 Vet App 257 (2006) that reversed a 
decision of the Board which denied service connection for 
disabilities claimed as a result of exposure to herbicides.  
On May 8, 2008, the United States Court of Appeals for the 
Federal Circuit issued its decision in Haas v. Peake, 525 
F.3d 1168 (Fed. Cir. 2008) wherein it reversed the Court's 
decision, and issued mandate in Haas effective October 16, 
2008.  A petition for a writ of certiorari in Haas was denied 
by the United States Supreme Court on January 21, 2009.  See 
Haas v. Peake, 77 U.S.L.W. 3267 (Jan. 21, 2009) (No. 08-525).  
In light of the foregoing and Chairman's Memorandum 01-09-03 
(January 22, 2009), which rescinds Chairman's Memorandum 01- 
06-24 in its entirety, the Board finds it may now proceed in 
the instant appeal.


FINDINGS OF FACT

1.  It is not shown that the Veteran served in the Republic 
of Vietnam or was exposed to an herbicide agent (to include 
Agent Orange) during service.

2.  Type II diabetes mellitus was not manifested in service 
or in the first postservice year, and there is a 
preponderance of the evidence against a finding that the 
Veteran's current Type II diabetes mellitus is related to an 
event, injury, in service.


CONCLUSION OF LAW

Service connection for diabetes mellitus is not warranted. 38 
U.S.C.A. §§ 1110, 1112, 1113, 1116, 1131, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify & Assist

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the instant claim.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his representative of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b);  Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide. 38 
C.F.R. § 3.159(b) (1) (including as amended effective May 30, 
2008; 73 Fed. Reg. 23353 (April 30, 2008)).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Veteran was advised of VA's duties to notify and assist 
in the development of his claim prior their initial 
adjudication.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).  A July 2003 letter explained the evidence 
necessary to substantiate his claim, the evidence VA was 
responsible for providing, and the evidence he was 
responsible for providing.  He has had ample opportunity to 
respond/supplement the record.  While he was not specifically 
advised of the criteria for rating diabetes mellitus, a March 
2006 letter advised him about the evidence needed to evaluate 
disabilities and determine the beginning date of any pay to 
which he may be entitled.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473, 490-91 (2006).  Regardless, the Veteran is 
not prejudice by any lack of such notice as rating and 
effective date criteria have no significance unless the claim 
is allowed, and the decision below does not do so.  The 
Veteran does not allege that notice has been less than 
adequate.

The Veteran's service treatment records (STRs) and service 
personnel records are associated with his claims file, and 
pertinent post-service treatment records have been secured.  
The Board also finds that no additional development, as for 
medical opinions or examinations is necessary.  In Paralyzed 
Veterans of America, et. al., v. Secretary of Veterans 
Affairs, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) noted that 38 C.F.R. § 
3.159(c)(4)(i) requires that a claimant establish that he or 
she has suffered an event, injury, or disease in service in 
order to trigger VA's obligation to provide a VA medical 
examination or obtain a medical opinion.  Here, there is no 
medical evidence of the claimed disability until many years 
after the Veteran's military service.  A medical opinion is 
not necessary to decide this claim, as such opinion could not 
establish related disease or injury in service.  See also 
Godfrey v. Brown, 8 Vet. App. 113, 121 (1995) (the Board is 
not required to accept a medical opinion that is based on the 
appellant's recitation of medical history).  Evidentiary 
development in this matter is complete to the extent 
possible.  The Veteran has not identified any other pertinent 
evidence that remains outstanding.  VA's duty to assist is 
met.

II.  Service Connection

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service. 38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 
3.304.  For Veterans who have served 90 days or more of 
active service during a war period or after December 31, 
1946, certain chronic disabilities, such as diabetes 
mellitus, may be presumed to have been incurred in service if 
manifest to a compensable degree within one year after 
discharge from service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any disease initially diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d).

Veterans who, during active service, served in the Republic 
of Vietnam during the period beginning on January 9, 1962, 
and ending on May 7, 1975, shall be presumed to have been 
exposed to an herbicide agent, unless there is affirmative 
evidence of non-exposure.  38 U.S.C.A. §§ 1116; 38 C.F.R. § 
3.307.

If a Veteran was exposed to a herbicide agent (to include 
Agent Orange) during active military, naval or air service 
and has contracted an enumerated disease (to include Type II 
diabetes and respiratory cancers) to a degree of 10 percent 
or more at any time after service (except for chloracne and 
acute and subacute peripheral neuropathy which must be 
manifested within a year of the last exposure to an herbicide 
agent during service), the Veteran is entitled to a 
presumption of service connection even though there is no 
record of such disease during service.  38 U.S.C.A. § 1112; 
38 C.F.R. § 3.307, 3.309(e).  38 U.S.C.A. § 1116; 38 C.F.R. 
§§ 3.307(a)(6)(iii), 3.309(e), 3.313.

"Service in the Republic of Vietnam" includes service in the 
waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam. 38 C.F.R. §§ 3.307(a)(6)(iii), 3.313(a).  
The VA General Counsel has determined that 38 C.F.R. § 
3.313(a) requires that an individual must have actually been 
present within the boundaries of the Republic.  Specifically, 
the General Counsel has concluded that in order to establish 
qualifying service in Vietnam, a Veteran must demonstrate 
actual duty or visitation in the Republic of Vietnam, and 
that service on a deep-water naval vessel in waters off the 
shore of the Republic of Vietnam, without proof of actual 
duty or visitation in the Republic of Vietnam, does not 
constitute service in the Republic of Vietnam.  VAOPGCPREC 
27-97.  As was noted above, the Federal Circuit has upheld 
this determination.  See Haas v. Peake, 525 F. 3d. 1168 (Fed. 
Cir. 2008).  Notwithstanding the foregoing presumptive 
provisions, the Federal Circuit has determined that a 
claimant is not precluded from establishing service 
connection with proof of direct causation.  Combee v. Brown, 
34 F.3d 1039, 1042 (Fed. Cir. 1994).  See Brock v. Brown, 10 
Vet. App. 155, 160-61 (1997).  Thus, presumption is not the 
sole method for showing causation.

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and an evaluation of its 
credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1 (1999); 38 C.F.R. § 3.303(a).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the 
evidence is assembled, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the Veteran prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

The Board notes that it has reviewed all of the evidence in 
the Veteran's claims files, with an emphasis on the evidence 
relevant to these appeals.  Although the Board has an 
obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, every piece 
of evidence of record.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (holding that VA must review the 
entire record, but does not have to discuss each piece of 
evidence).  Hence, the Board will summarize the relevant 
evidence where appropriate and the Board's analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the claim.

The Veteran's DD Form 214 shows that he has served in the 
Navy and has been awarded the National Defense Service Medal.  
There is no evidence that he ever disembarked and set foot on 
land in Vietnam.  His STRs, including his June 1968 report of 
service separation physical examination report, are silent 
for any complaints, findings, treatment, or diagnosis of Type 
II diabetes mellitus.

Treatment records from Houston VA Medical Center (VAMC) dated 
from 2003 to 2005 showed that the Veteran had a history of 
Type II diabetes mellitus.

In August 2003, the National Personnel Records Center (NPRC) 
certified that it was unable to determine from the service 
personnel file whether the Veteran ever set foot in Vietnam.  
NPRC found that he was aboard the U. S. S. Preston (DD-795) 
when it sailed in Vietnamese waters for the following 
periods:  5/20/67-6/17/67, 6/27/67-7/9/67, 7/16/67-7/27/67, 
and 8/3/67-8/28/67.  In December 2004, an internet article 
that provided a history of the U. S. S. Preston (DD-795) was 
associated with the Veteran's STR's and personnel records.  

The Veteran contends that his diabetes mellitus is related to 
herbicide exposure while in Vietnam in the Navy

During an October 2005 VA examination, the Veteran reported 
that several of his brothers had diabetes mellitus and 
hypertension.  He indicated that he served in the Navy as a 
seaman deckhand.  He spent 22 out of 24 months aboard a ship 
in the Pacific.  He indicated that the ship functioned as an 
aircraft carrier escort.  He reported that he was diagnosed 
and started on medication for diabetes mellitus in 2000.  He 
was hospitalized in 2003 for high blood sugar.  

The Veteran alleges that his diabetes has resulted from his 
exposure to Agent Orange in Vietnam in the Navy.  However, 
the Veteran has not alleged, nor do his service personnel 
records show, that his "service involved duty or visitation 
in the Republic of Vietnam."  Even if he was aboard ships 
that made port calls in Vietnam, as there is no demonstration 
that he has served on land in Vietnam, there has been no 
demonstration that he has had "service in the Republic of 
Vietnam."  There is no evidence of record that he physically 
has set foot in Vietnam.  Rather, he served in the Navy in 
waters off the shore of Vietnam.  The Board is bound by VA's 
General Counsel Opinion (and the Federal Circuit's decision 
in Haas v. Peake, 525 F. 3d. 1168 (Fed. Cir. 2008) upholding 
that determination) that service on a deep-water naval vessel 
in waters off the shore of the Republic of Vietnam does not 
constitute service in the Republic of Vietnam.  See 
VAOPGCPREC 27-97.  Consequently, the Veteran's claims seeking 
service connection are not within the purview of 38 U.S.C.A. 
§ 1116; 38 C.F.R. § 3.307 (which provides for establishing 
service connection for diseases, including diabetes mellitus, 
on a presumptive basis based on herbicide exposure therein 
for Veterans who served on land in Vietnam).

The Veteran may still establish service connection for 
diabetes mellitus by affirmative and competent evidence that 
such disease is related to his service or some event therein.  
It is not in dispute that the Veteran now has Type II 
diabetes mellitus.  However, the first evidence of a 
diagnosis of diabetes is many years after the Veteran's 
discharge from service in 1968.  VA treatment records (dated 
from 2003 to 2005) note treatment for diabetes, and the 
Veteran has reported that he was not diagnosed with diabetes 
until 2000 (approximately 32 years after service).  Such a 
long interval between service and the initial diagnosis is, 
of itself, a factor against a finding that this disability is 
service-related.  Furthermore, there is no competent evidence 
that links this disability to the Veteran's service.  In 
summary, it is neither alleged, nor shown by the record, that 
diabetes mellitus was manifested in service or in the 
Veteran's first year post-service; nor is there any medical 
opinion in the record that directly relates this disability 
to service or to any event therein.  Accordingly, service 
connection for diabetes mellitus on the basis that it became 
manifest in service and persisted, or on a presumptive basis 
(as a chronic disease under 38 U.S.C.A. §§ 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309) is not warranted.

The Veteran's belief that his Type II diabetes mellitus is 
related to Agent Orange exposure in service is not competent 
evidence, as he is a layperson, untrained in establishing a 
medical diagnosis or determining medical etiology.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  There 
is a preponderance of evidence against a finding that the 
Veteran's Type II diabetes mellitus is in any way related to 
his active service.  Accordingly, the claim of service 
connection for this disability must be denied.
ORDER

Service connection for Type II diabetes mellitus is denied.



____________________________________________
V. L.  JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


